Citation Nr: 1745863	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  17-01 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service-connection for tinnitus. 

2.  Entitlement to service-connection for tinnitus. 

3.  Entitlement to service-connection for prostate cancer due to Agent Orange exposure.

4.  Entitlement to service-connection for ischemic heart disease due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Karen M. Vessell, Agent 



ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to November 1968

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran's previous claim for service-connection for tinnitus was denied in September 2009.  As that decision became final, the Board must address the issue of whether new and material evidence to reopen the issue has been presented.  Consequently, the Board has modified the issues on appeal.  

The Board notes that the Veteran has other matters pending, none of which are presently before the Board.  Consequently, the Board takes no action with respect to those issues.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was denied service-connection for tinnitus in a September 2009 rating decision and the Veteran did not perfect his appeal within a year of that rating decision.

2.  The evidence associated with the record subsequent to the September 2009 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  The Veteran's current tinnitus had onset during active service.

4.  The preponderance of competent and credible evidence shows that the Veteran was exposed to herbicides at Eglin Air Force Base in Florida during training in 1962. 

5.  There is no affirmative evidence to support a conclusion that the Veteran's prostate cancer is not related to herbicide exposure.

6.  There is no affirmative evidence to support a conclusion that the Veteran's heart disease is not related to herbicide exposure.

CONCLUSIONS OF LAW

1.  The September 2009 rating decision that denied service-connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen a claim of entitlement to service-connection for tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  The criteria to establish service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303(b), 3.307(a), 3.309(a).

4.  Service connection for heart disease to include as due to herbicide exposure is warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

5.  Service connection for prostate cancer to include as due to herbicide exposure is warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Merits of the Claim

I.  TINNITUS- NEW AND MATERIAL EVIDENCE

The Board finds that by introducing evidence that his tinnitus began in service, the Veteran has introduced new and material evidence and consequently the claim for tinnitus must be reopened.  The Veteran seeks service-connection tinnitus.  Service-connection for this disability was denied in a September 2009 rating decision. 

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement ("NOD") with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 20.200-20.202, 20.302(a).

Here, the record shows that the Veteran did not appeal the denial of service-connection for tinnitus.  Thus, the September 2009 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§ 20.1103.

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

New and material evidence is not required as to each previously unproven element of a claim. There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that new and material evidence has been presented such that the Veteran's service connection claim should be reopened.  The Veteran's claim was initially denied in the September 2009 rating decision on the basis that there was no evidence that established that the Veteran's tinnitus had its onset in service or was otherwise related to service. 

Pertinent evidence received since the September 2009 rating decision includes the Veteran's clarifying statements made in the course of an October 2016 VA medical examination where the Veteran indicated that he did recall tinnitus beginning in service.  The Board finds that the October 2016 VA medical examination indicating that the Veteran's tinnitus began in service constitutes new and material evidence.  The evidence is "new" because it was not of record at the time that the September 2009 rating decision was issued, and is not cumulative or redundant of the evidence previously of record.  The evidence is "material" because it relates to an unestablished fact necessary to substantiate the claim, (i.e., the in-service incurrence of a present psychiatric disability) and meets the low threshold of raising a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection tinnitus is warranted.  

II.  TINNITUS - SERVICE-CONNECTION

Having reopened the issue, the Board grants entitlement to service-connection for tinnitus as the most probative evidence of record indicates that this disability had its onset in service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There is no dispute in this case that the Veteran has tinnitus.  Both the February 2009 and October 2016 VA medical examinations agree that the Veteran's has this disability.  The only issue is whether tinnitus had onset in service or is otherwise related to an in-service event.  While in service, the Veteran was exposed to significant noise while flying helicopters.  In the course of the February 2009 VA medical examination, it was unclear when the Veteran's tinnitus began.  The Veteran indicated that he had tinnitus for at least 15-20 years, however, he could not recall if it had its onset in service.  Ultimately, the examiner opined that the Veteran's tinnitus must have had post-service onset based on the Veteran's own unclear recollections and the examiners expertise.  The October 2016 examiner noted that the Veteran now is certain that his tinnitus began while on active duty.  However, the examiner opined that based on the unclear record, the Veteran's tinnitus must have begun post service.  However, the Board makes its own credibility determinations and while it certainly appreciates the examiners' expertise, the Board resolves reasonable doubt about the onset and finds that the Veteran's tinnitus had its onset in service and consequently finds that entitlement to service connection has been met.  

III.  ISCHEMIC ARTERY DISEASE- CORONARY ARTERY DISEASE AND PROSTATE CANCER 

The Board grants entitlement to service connection for the Veteran's heart disability and prostate cancer as there is no affirmative evidence to indicate that these were not the result of the Veteran's exposure to Agent Orange while at Eglin Air Force Base in Florida during training in 1962.  There is no dispute that the Veteran has ischemic artery disease in the form of coronary artery disease and prostate cancer.  The only issue is whether these are related to the Veteran's service.  In that regard, the Board finds that it is more likely than not that the Veteran was exposed to Agent Orange while training in November 1962 at Elgin Air Force Base.  The Veteran's service records and official government records along with scientific reports confirm that Agent Orange was tested on multiple occasions at the base between 1922 and 1970, including while the Veteran was stationed there.  Certain disorders are granted presumptive service connection under 38 C.F.R. § 3.309(e) for Agent Orange exposure.  The disorder for which service connection is sought must be specified at 38 C.F.R. § 3.309(e) in order to apply the presumption of service incurrence thereunder.  In this case, the disabilities specified at 38 C.F.R. § 3.309(e) include the Veteran's diagnosed ischemic heart disease in the form of coronary artery disease and prostate cancer.  Thus, the nexus presumption found in 38 C.F.R. § 3.309(e) is applicable as to this claim.  There is no affirmative evidence to support a conclusion that the Veteran's coronary heart disease and prostate cancer are not related to herbicide exposure.  Accordingly, the third element for service connection is established on a presumptive basis and the Board finds that service connection for both prostate cancer and coronary artery disease must be granted.




ORDER

The previously denied claim of entitlement to service-connection for tinnitus is reopened.  

Entitlement to service-connection for tinnitus is granted. 

Entitlement to service-connection for ischemic heart disease, including coronary artery disease, as due to Agent Orange exposure is granted. 

Entitlement to service-connection for prostate cancer as due to Agent Orange exposure is granted. 




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


